Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on October 27, 2021, in response to the office action mailed on August 6, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a universal serial bus (USB) switching circuit comprising a voltage regulation circuit coupled with a first multiplexer (configured to distribute a plurality of first data signals to a plurality of transmission paths according to a plurality of first control signals) and a second multiplexer (coupled with the first multiplexer through the plurality of transmission paths, and configured to distribute a second data signal to the plurality of transmission paths according to a plurality of second control signals), and configured to set a maximum voltage and a minimum voltage of the plurality of first data signals to corresponding to a common voltage, wherein the maximum voltage of the plurality of first data signals is lower than or equal to a maximum voltage of the plurality of second control signals, or the minimum voltage of the plurality of first data signals is higher than or equal to a minimum voltage of the plurality of second control signals (note that the first data signals, interpreted as being separate and distinct from the first control signals and the second control signals, are being affected by the second control signals).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach signal voltage regulation:
U.S. PATENT NUMBERS:
2015/0309726 A1 – [Paragraph 0027]
2018/0335818 A1 – [Claims 3 and 4]
6,351,809 B1
7,346,728 B1
8,558,578 B1 
10,381,787 B1
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        January 12, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181